Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 1 of 36

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND MAINOR,
Plaintiff,
Vv.

UNITED STATES OF AMERICA,

FEDERAL BUREAU OF PRISONS,

DOUGLAS K. WHITE, in his official
capacity,

JUSTIN RAY ORMOND, in his official
capacity,

B. BEAVER, in his official
capacity,

M. BLACKWELL, in her official
capacity,

L. GETZ, in her official capacity,

Defendant(s).

cv action xo. 23 Wal 44 |

28 U.S.C. § 2671, et seq.

 

FILED
SCRANTON

MAR 1 9 29019

roth
PUTY CLERK

‘COMPLAINT FOR DAMAGES AND INJUNCTION

Plaintiff, RAYMOND MAINOR (''Mainor"') brings this action against defendant(s)
UNITED STATES OF AMERICA, FEDERAL BUREAU OF PRISONS, DOUGLAS K. WHITE
in his official capacity, JUSTIN RAY ORMOND in his official capacity,
B. BEAVER in his official capacity, M. BLACKWELL in her official capacity,
L. GETZ in her official capacity under the Federal Tort Claims Act, 28

U.S.C. 2671, et seq., for the negligent and tortious acts and injunctive
relief pursuant to Rule 65 of the Federal Rules of Civil Procedure.

Plaintiff avers based on personal knowledge as to his own acts, acts

witnessed as being done by others including the defendants, or otherwise

upon information and belief:

 

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 2 of 36

JURISDICTION AND VENUE

1. This action is brought pursuant to 28 U.S.C. § 2671, et seq, the
Federal Tort Claims Act £"FTCA': for relief from the commission of tortious
acts. Plaintiff has exhausted all administrative reraties.

2. Plaintiff seeks injunctive relief pursuant to Rule 65 of the Federal

Rules of Civil Procedure.

3. Venue is proper in this district under 28 U.S.C. § 1391(b)(2) and
(e) because, among other things, a substantial part of the events or omissions

giving rise to the claims occurred within the Middle District of Pennsylvania.

PARTIES

4. Plaintiff RAYMOND MAINOR ("MAINOR") is a citizen of the United States.

5. Defendant UNITED STATES OF AMERICA is made a party to this action
pursuant to the provision of 28 U.S.C. §§ 2671, et seq.

6. Defendant FEDERAL BUREAU OF PRISONS ("BOP") is an agency within the
meaning of 5 U.S.C. § 552(e) of the defendant UNITED STATES OF AMERICA. This
agency is responsible for maintaining the accuracy of information in their
files to assure fairness to individual prisoners as party of the statutory
due of care.

7. The United States of America is-the appropriate party with certain
exceptions, for injuries caused by the negligent or wrongful act or omission
of any federal employee acting within the scope of his or her employment,
in accordance with the law of the state where the act or omission occurred.

8. The United States of America is the appropriate party for injuries
caused by investigate or law enforcement officers arising out of negligence,

negligent supervision, and malicious prosecution.

9. The employees of the BOP are considered investigative and law
enforcement officers under 28 U.S.C. § 2680(h). Because BOP employees are

2

 

 

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 3 of 36

considered investigative and law enforcement officers, the United States is
the appropriate party for injuries caused by the negligent or wrongful act

or omission of BOP employees.

10. Defendant DOUGLAS K. WHITE ("White'’) is the Warden at LSCI Allenwood.
As Warden, White exercises control, dominion, supervision and management of
the prison. As Warden and each BOP employee have a duty to pramtly investigate
claims by inmates regarding the use of false information, or records containing
erroneous information. At all relevant times, this defendant was acting within
the scope of his employment with:the consent of the United States. This
defendant is sued in his official capacity, as he was acting within the scope

of his employment.

11. Defendant JUSTIN RAY ORMOND ("ORMOND')is the Regional Director for
the Northeast Region (NERO). Ormond exercises control, dominion, directs,
supervises and manages the daily operation of Allenmwood. At all relevant
times, this defendant was acting within the scope of his employment with the
consent of the United States. This defendant is sued in his official capacity.

12. Defendant B. BEAVER ("Beaver") is the Unit Manager and direct supervisor
of Defendant L. Getz. As Unit manager, Beaver exercises control, dominion,
directs and supervises L. Getz and her work as well as ensuring that erroneous
information is not use to adversely affect inmates. At all relevant times,
this defendant was acting within the scope of his employment with the consent
of the United States. This defendant is sued in his official capacity.

13. Defendant L. GETZ ("Getz'') is a case manager and responsible for
inmate's case files maintanance. Getz is accountable to B. Beaver, White,
and Ormond as well as the United States for the erroneous use of information
against prisoners. At all relevant times, Getz was acting within the scope
of her employment with the consent and permission of the United States. This
defendant is sued in her official capacity.

13a. Defendant M. Blackwell (“Blackwell”) was the acting Unit Manager and direct supervisor
of Defendant L. Getz. as acting Unit mareger, Blaclowl] exercises trol, demnicn supervises, ard
directs the actions of L. Getz as well as ensuring that erroneous information is not used to adversely
affect inmates. At all relevant times, this deferdant was acting within the scope of her employment with
the consent and pennission of the United States. ‘This defendant is sued in her official capacity.

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 4 of 36

FACTUAL ALLEGATIONS

A. STATUTORY AND REGULTORY FRAMEWORK

14. Case Managers like Getz is responsible for the accuracy of the inmate
records and maintaining it's accuracy and completeness. Getz is responsible
with Beaver, White, Ormond to ensure that inmate records are maintained accurately,
and erroneous information is not used to adversely affect their custody.
Getz is responsible for inmate classifications under the supervision of Beaver,
White, Ormond and the United States.

15. Beaver exercises supervisory authority over the Unit Team Staff including
Getz. B. Beaver, along with White and Ormond are responsible for directing
managing, reviewing and auditing the activities of L. Getz and correcting
erroroneous information based on her actions. Whereever Beaver is mentioned,
Blackwell is also alleged to have committed those acts.

16. Pursuant to 18 U.S.C.§ 4042, the defendants owe a duty of care to

federal prisoners.

17. BOP Program Statement ("'PS") 5100.08 explains that inmates are classified
into one of five security levels, namely minimum, low, medium, high and administrative
based on the level of security and staff supervision the institution is able
to provide. See PS 5100.08, Chapt. 1, Page 1. BOP inmates are classified
based on factors such as the level of security and supervision the inmate
requires and the inmates program needs. The initial classification is done
in accordance with "information from the sentencing court, the U.S. Probation
Office, the U.S. Marshals, U.S. Attorney's Office about the inmate into a
computer database called SENTRY.

18. A Public Safety Factor is relevant factual information regarding
the inmate's current offense, sentence, criminal history or institutional
behavior that requires additional security measures be employed to ensure
the safety and protection of the public. PSF are normally applied on the
Inmates Load and Security Designation Form (BP-337) prior to an inmate's initial
assignment to an institution. However, additions or deletions may be made

at anytime thereafter in the Custody Classification Forms.

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 5 of 36

19. Pursuant to 18 U.S.C. § 3664 sentencing courts impose fines and restitution.
The same statute authorizes only courts to set payment schedules for fines
and restitution. Delegation of such authority is impermissive.

20. BOP PS 3420.11 Employee Standards of Conduct are the ethical duty and
obligations each BOP employee is. requried to follow, including Getz, Beaver,
White, ormond. Each employee signs an acknowledgement for which confirms
receipt of these rules and regulations and the employees agreement to abide
to. those rules. Certain conduct of employees are deemed violations of those

Standards and are outlined on Attachment A of the document.

21. Each BOP employee executes a SF-61 Affidavit of Appointment, Oath
of Office agreeing to obey the Constitution and laws of the Untied States.
"[A]n inmate is entitled to expect the BOP to follow it's own policies."
Anderson v. Smith, 697 F.2d 239 (8th Cir. 1983).

22. The duty of each BOP employee provides that it must maintain all
records with such accuracy, relevance, timeliness, and completeness as is

reasonable necessary to assure fairness to the individual in the determination.

23. That duty requires as long as the information contained in the BOP
files is capable of being verified, the BOP must take reasonable steps to
maintain the accuracy of the information to assure fairness to the individual.
If the BOP willfully or intentionally, negligently fails to maintain its records
it will be liable to that person for damages under the Federal Tort Claims
Act. United States v. Jones, 91 F.3d 623 (3d Cir. 1995)(applying federal

duty of care to negligence claim of federal prisoner).

 

B. RELEVANT FACTS IN THIS CASE AT HAND

24.. Plaintiff is a federal prisoner confined at LSCI Allenwood who was
sentenced and ordered to pay a fine of $60,000. The Court at the time of
sentencing set a payment schedule of $25.00 per quarter when an inmate is
not working at UNICOR. |

25. On or about May, 2015 Plaintiff entered into an agreement to pay
$25.00 per quarter towards the fine consistent with the Court Order. (Exh.
5

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 6 of 36

'4'}. Plaintiff quarterly payments were automatically taken and paid without
issue. The Defendants White, Ormond, Beaver and Getz are collecting a fine
towards a judgment dated May 21, 2008 which does not exist in the sentencing

Court files and thus is not a valid order.

26. Defendant L. Getz has a known history for ahusing her authority and
retaliating against inmates, including the use of intimidation and harrassment.
Further abuse of authority includes the placement of management variables
on inmates so they cannot transfer or to keep them at a higher custody, or
falsification of custody level points to achieve the same results described
above. Defendant Beaver, White, Ormond are well aware of her unlawful actions

and omissions, but have refused to take corrective actions as required by
PS 3420.11.

27. Getz is Plaintiff's assigned case manager at LSCI Allenwood.

28. On or about August 18, 2018 Getz took it upon herself to go into
SENTRY and -cancel Plaintiff's quarterly payments of $25.00 without his consent,
permission or knowledge of the Plaintiff.

29. After cancelling Plaintiff's automatic payments for $25.00, Getz
took it upon herself to place Plaintiff on a status known as "FRP refusal”
which denied him privileges such as restricting his spending limit to $25.00
per month verses the $260 per month allowed by the BOP and given to other

inmates as punishment and retaliation.

30. Getz then altered Plaintiff's custody level points and placed a management
variable so he cannot transfer to a minimum custody institution using the
FRP refusal status created by Getz as a basis for the adjustments.

31. When Plaintiff filed administrative grievances against Getz for her
unlawful acts and omissions, she provided false statements in connection with .
the administrative remedy process that Plaintiff refused to sign a new contract.
When said “new contract" was requested she could not produce it. When Plaintiff
requested a copy of the refusal form or request for the cancellation of the

$25.00 quarterly payment, Getz could not provide it.

6

 

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 7 of 36

32. Getz has no authority to set payment schedules or amounts. Such
authority is solely for the sentencing courts as provided for in 18 U.S.C.

§ 3664.

33. Similiarly, Getz did the same thing to another inmate, Bryan Peralta,
place the inmate on FRP refusal because he had to send some funds to his girlfriend
to help with their baby around the same period of time. Getz the forced and
intimidated that inmate to pay $75.00 all at one time without authority or

permission from the sentencing court.

34. Defendants Beaver, White and Ormond have negligently failed to properly
provide any level of supervision over Getz, which allowed her to commit the
unlawful acts and omissions. ©

35. As demonstrated by Exh. 'A' (incorporated herein as if fully stated)
Plaintiff's payments were current as of June 12, 2018, with the next payment
due on September 8, 2018. Had Getz not cancelled Plaintiff's payment in August,
2018, Plaintiff would have continued to make quarterly payment and there would

be no justification for Plaintiff to be on refusal status.

36. Getz knowingly, intentionally, wantonly and maliciously cancelled
Plaintiff's payment due in September, 2018 to place plaintiff in FRP refusal.
In doin so, Getz knowingly and intentionally falsified Plaintiff's record
that he cancelled his $25.00 payments due in September, 2018.

37. Getz further used her unlawful and illegal acts to erroneously alter
Plaintiff's cusoty points based on the FRP refusal she created by her acts
as well as adding a management variable so Plaintiff cannot transfer to a

minimum custody facility.

38. The falsification of a Bureau record is a violtion of the BOP Employee

Standrds of Conduct, #37 as well as retaliation against inmtes.

39. When Administrative Remedies were filed (Exh. 'B', 'G’, 'D's-45+)
about Getz's miscodnuct, she provided material omissions, concealed material
facts and made false statements to conceal her misconduct. Defendants Beaver

Ormond, and White knew of her misconduct but took no action to correct it.

j

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 8 of 36

Defendants Beaver, Ormond: and White covered up and aided an abetted Getz's
misconduct by providing false and misleading responses to Plaintiff's

administrative remedies despite knowing that such responses were false.

40. Getz's behavior exhibits a practice, pattern and custom of most
of the staff at Allenwood. The acts of Beaver, White, and Ormond also is
a practice, pattern and custom, to cover-up negligent misconduct and deny
inmates relief. As a result of the-egregious conduct such as Getz's goes

unreport out of fear of retaliation, another common practice and pattern.

41. Getz's used erroneous information based on her bad acts to alter
' plaintiff's custody points and add a management variable was a violation of

her duty and obligation to maintain and record accurate information.

42. Defendant's Beaver, White, Ormond are responsible for the training and
supervision of Getz. They were negligent in that duty when they allowed her
to erroneously add a management variable, alter plaintiff custody points and
change of status to FRP refusal. Had Defendants Beaver, White or Omond properly
supervised Getz, such negligent acts would not have occurred.

COUNT I - NEGLIGENCE

43. Plaintiff re-alleges paragraphs 1 through 42 as if fully set forth
here.

44. This claim is brought pursuant:to 28 U.S.C. § 2671, et seq.

45. The UNITED STATES OF AMERICA is responsible for the acts of their
agents, officers, servants, and employees under the doctrine of respondeat

superior.

46. The actions of Getz, Beaver, White and Ormond set forth in paragraphs
1-43 constitute negligence in violation of Pennsylvania common law. Getz,
Beaver, White and Ormond had a duty to ensure that his $25.00 payment was
made each quarter. Getz breached that duty and was negligent when she

cancelled his $25.00 payment and placed him in FRP refusal status.
8

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 9 of 36

47. Getz, Beaver, White and Ormond failed to "properly record and maintain
records pertaining to Plaintiff and allowing an erroneous FRP refusal status,
custody points to be increased, and a manageinent variable to be added to his

record as a result of the negligent acts of Getz.

48. This breach of duty constituted negligence in violation of Pennsylvania
law and was the direct and proximate cause o Plaintiff's pain and injury.
Under the FICA the defendant UNITED STATES OF AMERICA is Liable to plaintiff
for the unlawful action of Getz, Beaver, White and Ormond as they were acting
within the scope of their employment with the consent and permission of the
United States as law enforcement officers of the BOP.

t ‘

49. Getz, White, Ormond and Beaver willfully, deliberately, maliciously,

and wantonly failed to properly record and maintain the records even after

Plaintiff filed numerous requests and inmate grievances.

50. As a direct, proximate, and reasonably foreseeable result of the
actions of Getz, Beaver, White and Ormond, plaintiff has suffered damages
including pain and suffering, mental anguish, all of which are continuing

or are permanent in nature.

WHEREFORE, Plaintiff demards judgment against the Defendant UNITED STATES
OF AMERICA for compensatory and punative damages, intersts, costs, and scuh
further relief as the Court dems proper to deter such future misconduct.

COUNT II - NEGLIGENT SUPERVISION
51. Plaintiff re-alleges paragraphs 1-50 as if fully set forth herein.
52. This claim is brought pursuant to 28 U.S.C. § 2671, et seq.
53. The UNITED STATES OF AMERICA is responsible for the acts of their

agents, officers, servants, and employees under the doctrine of respondeat

superior.

54. Beaver, White and Ormond owe a duty of ordinary care to ensure that

Getz did not fail to properly maintain or record an erroneously FRP refusal
9

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 10 of 36

status based on her unlawful acts, increase in plaintiff's custody points

and addition of a management variable. Defendant White, Beaver and Ormond
failed to train and supervise its: employees with respect to abuse of authority,
staff misconduct, and to properly maintain or record information.

55. Defendants White, Beaver,. and ormond allowed Getz to erroneously
place a status of FRP refusal, increase of custody points and management variable
based on erroneou information. Such acts demonstrate abreahy. of the duty

to properly supervise Getz. More egregious they knew and covered it up.

56. White, Beaver and Ormond willfully, knowingly, maliciously and wantonly
failed to properly ensure that Getz does not fail to maintain and record information
regarding plaintiff. _

5/. This breach of duty constituted negligence supervision in violation
of Pennsylvania law and was the direct, proximate and reasonably foreseeable
result of the actions of Getz. Plaintiff has suffered damages, including

pain and suffering, mental anguish, all of which are continuing.

WHEREFORE, Plaintiff demands judgment against the defendant UNITED STATES
OF AMERICA for compensatory and punative damages, interests, costs and such

further relief as the Court deas proper to deter such future misconduct.
COUNT III - MALICIOUS PROSECUTION

58. Plaintiff re-alleges paragraph 1-57 as if fully set forth herein.
59. This claim is brought pursuant to 28 U.S.C. §§ 2671, et seq.

60. The UNITED STATES OF AMERICA is responsible for the acts of their
agents, officers, servants, and employees under the doctrine of respondeat

superior.

61. Getz, Beaver, White, and Ormond owed a duty of ordinary care to ensure
that Plaintiff is not maliciously prosecuted for the illegal acts of Getz.
When Getz fabricated and falsified Plaintiff's BOP records she illegally

10

 
 

 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 11 of 36

prosecuted Plaintiff and then adjusted his status to FRP refusal, changed

his custody points and added a management variable.

62. Getz, White, Beaver, and Ormond had actual or constructive knowledge
that Plaintiff should not have been classified as FRP refusal, had his custody
points changed and a management variable added, yet the took no action. Plaintiff
has consistenly reminded Getz, Beaver, White and Ormond that he is not subject

to these actions of Getz and still they took no corrective action.

63. Getz, White, Beaver and Ormond acted with legal or actual malice
when placing and allowing the FRP refusal status , change to his custody points
and addition of a management variable. There was ample evidence that Getz's ~

action was malicious and Beaver, White, and Ormond covered it up.

64. As a direct, proximate, and reasonably foreseeable result of the
actions of Getz, Beaver, White, and Ormond, plaintiff has suffered damages,
including pain ‘and suffering, all of which are continuing or are permanent

in nature.

WHEREFORE, Plaintiff demans judgment against the defendant ‘UNITED STATES
OF AMERECA for compensatory and punative damages, interests, costs and such
furthér relief as the Court deems proper.
' “ :

COUNT IV - INJUNCTIVE RELIEF
; .
a 65.° Plaintiff re-alleges paragraphs 1-64 as if fully set forth herein.

66. Plaintiff and defendants have adverse legal interests that are of
sufficient immediacy and reality to warrant the issuance of an injunction.

67. A failure to enjoin the defendants unlawful conduct has and will
continue to cause Plaintiff. to suffer injury in that it will result in the
deprivation of rights and protections against agency action that is arbitrary,
capricious, in bad faith, or contrary to law.

68. No adequate remedy at law exists.

11

 
 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 12 of 36

69. Defendant's unlawful conduct will also adversely affect the interests
of numerous prisoners without advancing public interests.

70. Plaintiff is entitled to injunctive relief enjoining Defendants from
continuing their unlawful practice, pattern and custom of conduct as alleged
in this complaint.

71. Defendants have no protectable interest in the continuation of their
illegal and unlawful conduct.

72. Pursuant to Rule 65, Fed.R.Civ.P. the Plaintiff requests an injunction
requiring the defendants to remove the FRP refusal status, restore Plaintiff's
custody points and remove the management variable. As well as reviewing all
of the management variables assigned to the 100's of inmates to deprive them
of the ability to transfer to a minimum custody institutional or have been
threated and intimidated into doing "gatepass."

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

a. Enjoin the defendants to remove the FRP refusal status, restore
Plaintiff's custody points and remove the management variable.
In addition appoint an independent case manager to review the

Files of the Defendant's to identify and remedy any other
prisoner who has been subect to the unlawful and illegal
conduct of the defendants;

b. Enter judgment for compensatory damages on each of the counts
alleged herein; ©

c. A jury trial to determine the amount of punative damages to
deter misconduct and the illegal and unlawful acts of the defendants
in the future

d. Enjoin and restrain Defendants, their agents, employees and successors
and all persons acting in concert or participating with them from
applying management variables and increasing custody points based
on the unlawful conduct alleged herein;

12

 
Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 13 of 36

e. Award Plaintiff costs of litigation;

f. Hold Defendants Getz, Beaver, Blackwell, White, Ormond accountable
for their negligent conduct and enter judgment against the UNITED
STATES for compensatory damages;

g. Any further relief the Court deems just and proper.
Dated: March lA 2019.

I declare the foregoing to be true and correct to the best of my knowledge

and belief under penalty of perjury.

Re tfully submitted, ,
Ke yt a
Raymond Mainor,

#59883-066

LSCI Allenwood

PO Box 1000
White Deer, PA 17887

 

13

 

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 14 of 36

EXHIBIT A

 

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 15 of 3ace lof

  

PIDA
ALFG4 * INMATE FINANCIAL RESPONSIBILITY * 10-03-2018

PAGE 002 OF 002 * DISPLAY INMT FINANCIAL OBLG ADJUSTMENTS * 10:28:39
REGNO: [59883-066 OBLG NO: [ALL_} NO. ADJ TO VIEW: [15 | FUNC: [DSS.
NAME.: MAINOR, RAYMOND TYPE OBLG: FINE USDC
OBLG STATUS.: WAIT PLAN  OBLG BAL..: 59450.00 ‘ OBLG NO: 2
DATE ADDED FCL AD3 TYPE ADJ REASON ADJ AMT DEP NO. OETAIL
10-03-2018 ALF PAYMENT PRIOR PYMT ~ 25.00 IN
10-03-2018 ALF PAYMENT PRIOR PYMT 100.00 IN
10-03-2018 ALF PAYMENT PRIOR PYMT 25.00 iN
06-12-2018 ALF PAYMENT INSIDE PMT 25.00 8091 IN
03-13-2018 ALF PAYMENT | INSIDE PMT 25.00 8061 =N
12-12-2017 ALF PAYMENT INSIDE PMT 25.00 8031 IN
09-12-2017 ALF PAYMENT INSIDE PMT 25.00 7121 iN
06-13-2017 ALF PAYMENT INSIDE PMT 25.00 7091 ~N
03-14-2017 ALF PAYMENT INSIDE PMT 25.00 7061 iN
12-13-2016 ALF PAYMENT INSIDE PMT 25.00 7031 IN
09-13-2016 ALF PAYMENT INSIDE PMT 25.00 6121 iN
06-14-2016 ALF PAYMENT INSIDE PMT 25.00 6091 iN
12-11-2015 FOR PAYMENT INSIDE PMT 25.00 6031 iN
09-11-2015 FOR PAYMENT INSIDE PMT 25.00 §121 iN
06-12-2015 FOR PAYMENT INSIDE PMT 25.00 5091 IN
G0005 | TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED

https://bop.tep.doj.gov:9049/SENTR Y/31 P15 V0.do . 10/3/2018

 

 
 

 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 16 of 36

EXHIBIT B

 
 

 

Case 3:19-cv-00491-ARC-PT Document 1. Filed 03/19/19 Page 17 of 36

®A0'2458 (Rev. 06/05) Judgment in a Criminal Case

 

 

 

 

 

 

 

Sheet |
° REC'p-PROB
UNITED STATES DISTRICT COURT
: cr .
Eastern Distnict of Pennsylvania? HAY 23 PH 3°19
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE USOC-PHILA
Vv. .
RAYMOND MAINOR
; Case Number: 06-140-1
USM Number: 59883-066
Stephen Lacheen, Esq.
: Defendant's Altomey
THE DEFENDANT:
(J pleaded guilty to count(s)
C1 pleaded nolo contenders to count(s)
which was accepted by the court
_ X was found guilty on count(s) Is, 2s, 3s, 45, 5s, 68, 78, 8s, 95 and 10s.
after a plea of not guilty. ‘
The defendant ts adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21:84 1 (aX 1),(6)(1)(A); 18:2 Possession with Intent to Distribute 5 Kilos or More of Cocaine; 3/8/2006 “ds
Aiding and Abetting. . .
21:860(a), 18:2 Possession with Intent to Distribute 5 Kilograms or More of 3/8/2006 2s
Cocaine within 1000 Feet of a School; Aiding and Abetting.
21:841(a}(1),(b)(1{B) Possession with Intent to Distribute 500 Grams or More of 3/8/2006 3s
Cocaine; Aiding and Abetting. ;
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

 

(CO The defendant has been found not guilty on count(s)
Oo Count(s) (1 is (1) are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
¥

or mailing address until ali fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restiuution,
the defendant must notify the court and United States atiomey of maternal changes in economic circumstances.

April 24, 2008
Date of Imposition of Judgment

ATAUE COPY CERTIFIED TO FROM THE REGCRD

ee Rigodiure of Judge “EN

  

Lawrence F. Stengel, U.S. District Judge
Name and Title of Judge

Mer. A, aoot”

Date

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 18 of 36

AO A15B (Rev. 06/05) Judgment in a Criminal Case
Sheet 1A
Judgment—Page 2 of 7

" DEFENDANT: RAYMOND MAINOR
CASENUMBER: _06-140-1

ADDITIONAL COUNTS OF CONVICTION

 

‘Title & Section Nature of Offense Offense Ended Count
2):860(a) Possession with Intent to Distribute 500 Grams or More of 3/8/2006 4s
of Cocaine within 1000 Feet of a School. .
21:841(a}(1},(b)(1)(B} Possession with Intent to Distribute 5 Grams or More of 3/8/2006 5s
Cocaine.

21:860{a) Possession with Intent to Distribute 5 Grams or More of 3/8/2006 6s
Cocaine within 1000 Feet of a School; Aiding and Abetting.

18:924(c)(1) . Possession of a Firearm in Furtherance of a Drug 3/8/2006 7s
Trafficking Cnme.

18:922(p)(1) Possession of a Firearm by a Convicted Felon. 3/8/2006 &s

21:841(a)(1),(by INC) Distribution of Cocaine. 3/4/2006 9s

23:860(a) Distribution of Cocaine within 1000 Feet of a School. 3/4/2006 10s

 
}

al

 

P

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 19 of 36

AO 245B (Rev. 06/05) Judgment in Criminal Case
Shect 2 - -. Imprisonment

Judgment — Page 3 of 7
DEFENDANT: RAYMOND MAINOR
CASE NUMBER: 06-140-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total tern of:

240 months, as to counts Is, 2s, 3s, 4s, 5s, 6s, 9s and 10s, to run concurrently and 120 months, as to count &s also fo nun concurrently and
60 months, as to count 7s, to run consecutively, all for a total term of 300 months.

X = The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be placed in an institution within 100 miles of or as close as possible, to
Atlanta, GA. ,

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Jat Oh am OO pm. on
Oas notified by the United States Marshal.

 

(J The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O)before 2 p.m on

 

(las notified by the United States Marshal.

(as notified by the Probation or Pretrial Services Office.

RETURN

have executed this judgment as follows:

Defendant delivered to

, with a certified copy of this judgment,

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
"Schedule o Payments sheet of this judgment.

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 20 of 36

AQ245B (Rev. 06/05) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgmeni—Page 4 oof 1
DEFENDANT: RAYMOND MAINOR

CASE NUMBER: 06-140-)
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of :

20 years, as to counts Is, 2s, 3s, 4s, 5s, 68, 9s and 10 and 3 years, as to counts 7s and 8s, all to run concurrently for a total of 20 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons. .
The defendant shall not commit another federal, state or local crime.

. The defendant shal] not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance, The defendant shall submit to one drug test within 15 days of release from impnsonment and at least two periodic drug tests

thereafter, as determined by the court.
CJ The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
future substance abuse. (Check, if applicable.)
X = The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.) :

X ‘The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

() The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a
student, as directed by the probation officer. (Check, if applicable.)

(i The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions

on the attached page.

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

1)

2) ‘the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days of
each month; . .

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer,

4) the defendant shali support his or her dependents and meet other family responsibilities;

5) the defendant shal] work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons; . .

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment:

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphemalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

aged in criminal activity and shall not associate with any person convicted of a

9) the defendant shall not associate with any persons eng ed inc
ation officer;

felony, unless granted permission to do so by the pro

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsew
contraband observed in plain view of the probation officer;

the defendant shali notify the probation officer within seventy-two hours of being arrested by a law enforcement officer,
y agreement to act as an informer or a special agent of a law enforcement agency without the

here and shall permit confiscation of any

11)

12) the defendant shall not enter into an
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and te confirm the
defendant’s compliance with such notification requirement,

 

on
Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 21 of 36

AO 245B (Rev. 06/05) Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page 4 ‘of i

DEFENDANT: RAYMOND MAINOR
CASE NUMBER: 06-140-]

ADDITIONAL SUPERVISED RELEASE TERMS

1.) The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include early
income tax retums upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation
officer in the investigation of his financial dealings and shall provide truthful monthly statements of his income.

2.) The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or
restitution obligation. The defendant shal] not encumber or liquidate interest in any assets unless it is in direct
service of the fine or restitution obligation or otherwise has the express approval of the Court.

3.) The defendant shall pay to the United States a fine of $60,000.00, consisting of a $10,000.00 fine, per count.
The Court will waive the interest requirement in this case.

4.) The fine is due immediately and shall be paid in full within 30 days of sentencing. In the event the fine is not paid
pnor to the commencement of supervision, the defendant shall satisfy the amount due in monthly installments of

not less than $200.00, to commence 30 days after release from confinement.

5.) The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing
address or residence that occurs while any portion of the fine remains unpaid.

6.) The defendant shail pay to the United States a total special assessment of $600.00, which shall be due immediately.

 

 
Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 22 of 36

AG .245B (Rev. 06/05) judgment in a Criminal Case

 

. Sheet § — Criminal Monetary Penalties
Judgrnent — Page 6 of i
- DEFENDANT: RAYMOND MAJINOR
CASE NUMBER: 06-140-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6,

Assessment , Fine Restitution
TOTALS $ 600.00 $§ 60,000.00 S$ 0.00

(0 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AQ 245C) will be entered

after such determination.

{} The defendant must make restitution (including community restitution) to, the following payees in the amount listed below.

If che defendant makes a partial payment, cach payee shal] receive an approximately proportioned ayment, uess specified otherwise in
the prionty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims musi be ‘paid

before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentag e@
TOTALS 5 : 0 $ 0

 

C]_ Restitation amount ordered pursuant to plea agreement $

[) The.defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the |
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g). :

X The court determined that the defendant does not have the ability to pay interest and it is ordered that:

X the interest requirement is waived for the XX fine ([[] restitution.

(0 the interest requirement forthe (J fine [1 restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 23 of 36

AG245B (Rev, 06/05) Judgment in » Criminal Case
Sheet 6 — Schedule of Payments

. Judgmeni — Page 7 of 7
* DEFENDANT: RAYMOND MAINOR :
CASE NUMBER: 06-140-1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the tota! criminal monetary penalties are due as follows:

A (J Lumpsum payment of $ due immediately, balance due

(J not later than , or
() im accordance Ooc¢, QD, 0 £E,or [J F below; or

Payment to begin immediately (may be combined with ([)C, (1D,or ([]F below); or

Oo

(¢.g., weekly, monthly, quarterly) installments of $ over a penod of

{] Payment in equal
(e.g., 30 or 60 days) afler the date of this judgment: or

{e.g., months or years), to commence

(e.g., weekly, monthly, quarterly) installments of $ over a period of

D ( Payment in equal
(e.g., 30 or 60 days) after release from imprisonment to a

{e.g., months or years), to coramence
term of supervision; or

E (0 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F X _ Special instructons regarding the payment of criminal monetary penalties:

The defendant shall ay to the United States a total fine of $60,000.00, due immediately. The fine shall be paid in full within 30
days of sentencing. ¢ event that the fine is not paid prior to the commencement of supervision, the defendant shall satisfy the
amount due in monthly installments of not less than $200.00, to commence 30 days afier release from confinement. The defendant

shall pay to the United States a total special assessment of $600.00, due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crimina] monetary penalties is due dunn
imprisonment. All cruminal moneta penalties, except those payments made through the Federal] Bureau of Prsbns’ Inmate Financial

Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(J Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

(2 The defendant shali pay the cost of prosecution,

The defendant shall pay the following court cost{s):

0

XX The defendant shall forfeit the defendant’s interest in the following property to the United States:
Bryco Arms, 9mm scmi-autornatic firearm, serial number 1330801.

} assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,

P ts shall be applied in the following order: (1
5) fine inte on . ( ties, and (8) costs, including cost of prosecution and court costs.

(5) fine interest, (6) community restitution, (7) pena

 

 

 
 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 24 of 36

EXHIBIT C

 
Pe ean att Mah tem me einen he e+ oy

nti Filed 03/49/19 Page 25 of 36. = +N
SQUEST FOR ADMINIST ATIVE REMEDY IE * | Ve

Amn

eee ee

WSR TRE seit ats

US: perkicaen OF “FUSTICE
wie ~=Redepgr Bureau ‘Of Prisons Son aw"

   
  

  

 

 

 
        

2 TER i Yt ie ae ego Boa laa Py Ee a a ted ed ata tiee et UU ana em
..From:, MAT OR! RAYMOND a yl: 5988 3— O66 . _-LYC_A _ SCT ALLENUOGD :

 

 

“¥ SLAST NAME, FIRST, "MIDDLE INITIAL 7 fis “t*. TREG..NO. YO" UNIT ” * ff. INSTITUTION

Part Aq “INMATE REQUEST’ Taniord Paina Sod Haoral toview oF Case REE Getz isla of a court anier/ oe
policy ejardiny paymerit Of fines. .As the quurt's have held “lolly a sentencing court may imrose a smecific schadge
torbe colléctad Guring imprisonment, (ard the BP, lack{s].authority.to aitetitute.it's om schedule. ; Where the sentencing
_ Court did ot set: axschadule for payrents, during petitioner's. ancarceration period, . ‘the BOP ds not authorized to collect
_ Saynents, “Td. Jones." min this matter LC, Gotz has’ stepped outside of her ares ar! soight to intetpet shat, the court didi not
ask her {o do.and took aroitrary ard Gagridiois ‘actions by putting Mainor Gv “PRP refuse." Mairor has never’ refused -to pay
his fine as ordered ‘by ‘theJoourt, : “has-not bd presented with an agreement to volunitarily make $75.00 per quarter]ynor.has
he been oresented tayth a) anerdad court order altering the paymenttschetule. Attached as Exh..A is a copy of the schedule
of payrent from Nainor's judgrent.<"The court éxdered that ,the fine shall be paid within 30 days of sentencing (if not paid
within 30 days] ‘the defendant shall satisfy the amunt due‘in mnthly installments of not ‘less than $200.00 to commence _
30 Gays ‘after. release from amfinerent. *: ‘The orily atount DUE IMEDIATELY is $600.00 special. assesstent which has been paid
‘The court never set a payrent’ schedile while. Iwas’ inedroerated to pay anything. The ECP 85 5380.08 recognizes the court's
authority to"set a ‘schedule,’ “a@d:no part. of ‘the ‘policy states staff should foros’arxi intimidate inmates into FRP. Tt
requires staff, t6 encourage irnates met‘ their firancial obligations. As remedy, first, ‘I an requesting LiGetz refrain
from her arbitrary "aid cagcicious ‘actions of misrepresenting that’ I refused RE, ard stepning outside of her area. Sexi,
_ there is uit. three options (1) alloy ie’ t nay. volyntarily $25.00 per. quarteclyia ‘en agreement, (2) place me cn "ND GHG"
intil Manor’ ig release from’ incarceration, (3) Mainar can cbtain an injunction frou the feieral court tp resolve this ;
“matter: Meiner's proforatte isicithe: coun 1 2 oo . et

ARLES 23° 1097 Om. ii 78):
t. ‘LEXIS. 49442 raid

 

 

      
  

GE 5p (9th cir. 2007);
CP LALO _

 
  
  
   
 
   
 
 

 

 

 

 

 

 

" aa "SIGNATURE OF REQUESTER ¢ -. ~~
“oe be le . ny PAL ae
oY Doe 3 Le gt
we ae

f
Bee di semen treet pela Re aegy o g mm,
al jen mie ; = soe é

 

 
   
  
 
  

WARDEN: OR REGIONAL DIRECTOR

¥ dissatisfied w with this is Pesponse, 90 “yon ‘may appeal fi

    

we

“THIRD copy: RETURN, TO INMATE.

 

‘CASE NUMBER:

   

CASE NUMBER:

 

Part C- RECEIPT © mo

 

 

 

 

 

Returito:7 = vn ners wine oe ete eee cee
LAST NAME, FIRST, MIDDLE INITIAL .“!.-'. . .. REG. NO. mY “UNIT INSTITUTION
nat ona Th Hace nant ae eet eek eb ee ke Se ke eS ae ane
rey ts ee ne ee te a . > :
_ SUBJECT: . . _ a _* — min thee - ch _ tee as rn so - - __-

   
 

 

 

> BP=229(13)
APRIL 1982 / -*

 

 
 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 26 of 36

MAINOR, Raymond -

Reg. No.: 59883-066
Appeal Number: 949825-F1
Page 1

 

Part B - Response

This is in response to your Request for Administrative Remedy received
on August 10, 2018, where you allege your Case Manager modified a court
order and request to be placed in “NO OBLIGATION” status regarding your
court-ordered fine.

According to Program Statement 5380.08, Inmate Financial Responsibility
Program (IFRP), inmates are required to make payment toward their
court-ordered financial obligations.. At the time you were sentenced,
the sentencing judge ordered you to pay a $600.00 felony assessment, which
has been paid in full, anda fine in the amount of $60,000.00. Per your
Judgment and Commitment Order, you were required to make an immediate
payment of $60,000.00, within 30 days of sentencing. The sentencing
judge further ordered, “In the event that the fine is not paid prior to
the commencement of supervision, the defendant shall satisfy the amount
due in monthly installments of not less than $200.00, to commence 30 days
after release from confinement.” Your Judgment and Commitment Order
does not state you are not required to make commensurate payments toward
your financial obligations while incarcerated, thus you are and will be
required to make commensurate payments on your outstanding balance.

When reviewing to determine a financial responsibility plan, .the Unit
Team must determine the total funds deposited into the inmate’s trust
fund account for the previous six months, subtract the IFRP payments made
by the inmate during the previous six months, and subtract $450:00 to
allow for the Inmate Telephone System for communication with family and
friends. . Any remaining funds after this computation may be considered
for IFRP payments.

Upon reviewing your case, in the past six months, you have had a total
of $3,640.00 deposited into your inmate account. You have made a total
of $50.00 in payments toward your court ordered financial obligations.
Based on the noted criteria,-the amount of funds to be considered for
' payment toward your obligations is $3,140.00. This would equate to a
monthly payment of $523.00. At your most recent program review, in order
that you may purchase personal hygiene items within the commissary and
save money for release purposes, your Case Manager created a new IFRP
contract, with a monthly payment of $75.00. This amount is within the
scope of Program Statement 5380.08, while allowing you the ability to
purchase various items. As you have refused to sign the new IFRP
contract, you have been appropriately placed in “FRP REFUSE” status.

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 27 of 36

MAINOR, Raymond

Reg. No.re 59883-066
Appeal Number: 949825-F1
Page 2

 

Based on the aforementioned information, your Request for Administrative
Remedy is denied.

In the event you are not satisfied with this response -and wish to appeal,
you may do so within 20 calendar days of the date of this response by
submitting a BP-230(10) to the Regional Director, Federal Bureau of
Prisons, Northeast Regional Office, U.S. Customs House, 24 and Chestnut
street, Philadelphia, PA 19106.

Had IS

Date D. K. White
Warden

 
 

oa Case 3:19-cv-00491- “ARC- PT. Document 1 Filed 03/19/19 Page 28 of 36
+ ushpépartment of Justice ; Regional Administrative Remedy Appeal
_ Bedera} Bureau of Prisons OS hate H1SSON IAC br Sad: Leese

Siblticaala tale idle ciliated Pd een a og Pee oe le cea co ee ee al ee ee ener ET ea iy Sy

 
    

          

Er

 

meat

       
 

   

 

 

 

Type or use ball-point pen. Ff attachments are necded, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitied
with this appeal. .

Frome “MATRORASTNAMPEIFIRST, MIDDLEINITIAL _. 53683-86595 — LESAN CE TNS TTUTION
Part A REASON FOR APPEAL cron senor sass review af Case Mgr L. Getz violating a court order /itP policy regart+
ingesayrent of fines, the Unit Manager S Warten subomation of and cover-up af L. Getz's misconduct oy wekiny false
statements in an official arocesdiing ad refusal to attiress the statutory lay ami siostantive arguments that L. Getz wes
woorg amd the —OP has no authority to set payment schadbles, only a.sentemcing court can set auch schedule wim it isrot
contained an the juognent. ‘The false stavements made by the warden, Unit Manager an] Uf Getz are (1) that Mainor refused
to sign a Oontract as Getz never creanss one; (2) HOP policy 5380.06 states inmates are "REQUIRED? to make oayrents _
whenaas the PS states “requires staff to exourage.” No where in theme does it authorize threats an? intimidationwhich is
“what ©. Getz does to inmabes. In this matoer, the Court did nor acter payments to made Wille incarceraosd, if the court
wanbed paynencs Guring incarceration, it would nave explicitly stated so as it does in other orders. (See Bm A). ‘the
EOP is not charged with interpretation of a juckment, it is charged with execution of the order. L. Getz sbaopai oucsice of
ner male avd dacuced to play lavyer and tried to interpret what my judgment states, ami now the Warden & Unit Manager are
tryzag to cover-up har mistaies, rather than take coorection @iLiy toxrecting her mista an3 disciplinainy her. In the
response, the response fails to cite to (a) where it is authorized for the BOP to set a cayment echadvle art marvate
by threat and intimiciation that innabes are required bo pay. No where jin PS 5340.08 ches it require ac‘wendate that an
Inmate mace payments. ‘Ine Coures have tolo the §OP in numerous cases that they nave no authority to set! a oayment scheriile
yet, L. Getz, the Warden and Unit Manager choose to inteitionally violate such exolicic insoructions. See Sumxa v.

Daniels, 467 F.Supp 25 1097 (D.or. 2005); Disey v. Daniels, 2007 U.S. Dist LEXES 49778 (9th Cir. 2007): ‘Jones es v. Daniels
AN) US. Dist. LEXIS 434de (9th Cir. 207). See calcination paze gl _f
ep

pants (Yh.
&/ Sint FOES ee “SIGNATURE OF REQUESTER
Part B - RESPONSE

 

 

t

 

 

 

‘DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.

   

 

 

 

 

 

 

- SECOND COPY: RETURN TO INMATE CASE NUMBER: B35 OR
‘Part C:RECEIPT Se SO Se “
CASE NUMBER:
Return to:
. LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBIECT:
DATE SIGNATURE, RECIPIENT OF REGIONAL APPEAL | ‘
a Coe Bolo gE 8P-23013)  f

 
  

MPN LN

Foret et

   

SAINE 20025, «oath

  

 
Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 29 of 36

MAINOR, Raymond

Reg. No. 59883-066

Appeal No. 949825-R1

Page One .

 

Part B - Response

You appeal the response from the Warden at LSCI Allenwood regarding
the application of the Inmate Financial Responsibly Program (IFRP)
to you. Specifically, you contend you were coerced to enter into the
Financial Responsibility Plan (FRP) contract. You claim you are not
obligated to pay your court-ordered financial obligations while
incarcerated and the Federal Bureau of Prisons (BOP} does not have
the authority to establish a payment plan.

Pursuant to Program Statement 5380.08, Financial Responsibility
Program, Inmate, the BOP has established procedures to encourage
inmates to contribute toward court-ordered financial obligations
while incarcerated. As alaw enforcement agency, the BOP is required

 

' to put forth a diligent effort to collect court-ordered financial

obligations. Although participation is voluntary, encouraging
payment of court-ordered financial obligations is consistent with
promoting responsibility in inmates. Inmates who choose not to
participate demonstrate poor responsibility and are held accountable
for their inactions. Participation and/or progress in this area is
reviewed each time staff assesses an inmate’s demonstrated level of
responsible behavior.

A review of your appeal reveals the Warden adequately addressed your
complaint. Records reflect you were sentenced by the U.S. District
Court for the Eastern District of Pennsylvania on April 24, 2008.
This sentence includes a $600.00 felony assessment and a $60,000.00
fine. ‘ The financial obligations are ordered to be paid immediately,
and additional instructions are provided in the event the financial
obligations are not paid in full prior to the commencement of
supervision. Payment of criminal monetary penalties are due during
imprisonment. Records indicate your case was recently reviewed, and
you refused to participate inthe IFRP. You have provided no evidence
to suggest you are being coerced to participate in the IFRP or that
these payments are no longer required. Accordingly, your appeal is
denied.

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,

Washington, D.C. 20534, within 30 calendar days of the date of this

- | DH Se

Rate: September 28, 2018 J. RAY ORMOND
Regional Director

 

 

 
 

a ~ Case 3:19-¢v-00491-ARC-PT Document 1° Filed 03/19/19 Pade 30 of 36 7
U.S. Departipent of Justice = ~~ ss” Central Office Administrative Remedy Appeal |
‘Federal Bureau of Prisons mr / /

_ a a
Type or use ballpoint pen. If attachments are needed, submit four copies. One copy cach of the completed BP-DIR-9 and BP-DIR-I0, including any attach-

ments must be submitted with this appeal. ; _ ° ” -

From: MAINOR, Raymond _ _ ._59883-066 LYC A LSCI_ALLENWOOD

‘ “LAST NAME, FIRST, MIDDLE INITIAL — - no REG. NO. ‘ UNIT . INSTITUTION

Part A-REASON FOR APPEAL Mr. Mainor seeks review of the Regional Director, Warden, AW, and Unit
Manager's refusal to correct abusive conduct of staff L. Getz in regards to my FRP. Her misconduc
has impacted my religious practices as I am unable to purchase religions items needed for fasting,
among other things. The lack fo investigation has denied'’me relief for which I will seek monetary
punative damages for negligence and violation of my first amendment right. As of Ame 12, 2018 (last
FRP payment) i had an FRP agreement to pay $25.00, As demonstrated by the IFP reports in SENIRY, I have consistently
‘Made my :quarterly payments ‘from my. trust account without an issue. Sometime between June 12 and Septarber 2018 L. Getz
‘took it upon herself to cancel my automatic FRP payments without my permission and-consmt. As a result of her arbitrary
and capricious actions, my Sept quarterly payment did not come out and SE put me cn FRP refuse when I never refused. Tb
-hide her misconduct, she has been lying to the Unit Manager, AW, Warden and Regional Director about what she did and they
“have covéred up for her instead of taking corrective’action.° 1. Getz never. advised me pricr to Septerber that she was .
‘stopping my FRP automatic payments, nor did T.request it. She has told others I réfused, but has provided no doaumentatic
that T signed saying I refused. Moreover’ when I asked her’ for a copy of the agreement for $25.00 she has refused to provi
it. As a result of L. Getz's negligent conduct, my payments fell behind and I an being denied the ability to pachase’ -
itens fron commissary for religious practices purposes. . I took steps. to bring my FRP paymentsup to date with the cart
and provided copies of the receipt. Instead of L. Getz posting the payments to the quarters going forward, she misposted

 

them to keep me in ERP refuse and furthe: abuse her authority as she knows there is no co for her illegally,
arbitrary icious actions. I an not the only one she fas dere this to. SF REASEAP fromthis
Lota (EO 7 & position and:1 need to be taken out of FRP Refuse. His cA

" DATE * mT Te, . SIGNATURE OF REQUESTER

- Part B—RESPONSE |

   
 
    

 

RECEIVED ee

’ . OCT 22 2018
or Wena apt emtnitins 2 tan a erate oe Ae apg eee qe “ ae a . ; tose : . oe
Adniinistialive Rimedy Sec
“Bde ° ¥ Section
Fede/al Bureau of Prigeiis
wa tre ee oy ee iene et cee jem cts me ~ .

 

. . t
+ , :
- Ho NOV 05 201
a 2018»:
t ae ’ - .
rac acl al Feat Bad eae i sa a? iol seg ae ae Mert gates gt pe Ra rie sao oe eit yo, we gt a nee wot tate a
Fee eens Sa aren Me eye ale ah ten ee ee eee mR ene won ee

 

 

meee sce DATE te wee nes mee "os = = “GENERAL COUNSEL. - =e

ORIGINAL: RETURN -TO-INMATE a Co ‘CASE NUMBER: BDYSF?S Al
Part C—RECEIPT :
a CASE NUMBER: -

 

snanienamantiicmmatiniiaieie tienes: tami t oa ake ER ay ao ue

 

 

 

 

 

-~™ Rétaniy to . . - Soo,
. LAST NAME, FIRST, MIDDLE INITIAL °~ ‘REG. NO. UNIT UINSTITUTION
SUBJECT: : :
DATE - SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL _ BP239(13)

-APRII 10R2

same cco * mb te

 
 

_ Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 31 of 36

~ t

Administrative Remedy No. 949825-Al1
Part B - Response

This is in response to your Central Office Administrative Remedy
Appeal wherein you contend the Bureau of Prisons does not have the
authority to set the installment payment plan through the Inmate
Financial Responsibility Program (IFRP}. For relief, you request to
be removed from your IFRP-Refuse status.

We have reviewed documentation relevant to your appeal and, based on
the information gathered, concur with the manner in which the Warden
and Regional Director addressed your concerns at the time of your
Request for Administrative Remedy and subsequent appeal. Program
Statement 5380.08, Inmate Financial Responsibility Program,
establishes the procedure by which an inmate may make efforts toward
meeting their criminal monetary penalties and legitimate financial
obligations. Payment amounts are based on a formula contained within
this Program Statement and considers all funds received from all
sources. The courts have upheid the authority of the Bureau of
Prisons to collect court-ordered financial obligations through the
IFRP and have held that tne IFRP procedures are lawful and
Constitutional.

\

When you were sentenced, the Court imposed a $600.00 felony assessment
and a $60,000 fine. The balance of $200 owed on your feiony

Your Judgment & Commitment Order indicates, “Unless the Court has
expressly ordered otherwise, if this judgment imposes imprisonment,
payment of criminal monetary penalties is due during imprisonment.”

The Burean of Prisons considers that your criminal monetary penalties
are subject to payment via the IFRP. A review of the record reveals
you are currently in IFRP-Refuse status. Inmate participation in the
IFRP is completely voluntary, but failure or refusal to make
Satisfactory progress toward meeting financial obligations may result
in the limitation of certain privileges reflective of a demonstration
of poor responsibility. We find the actions of staff in this matter
to be reasonable and consistent with the intent.of policy and the
direction of the sentencing court.

Accordingly, your appeal is denied.
, a ~
yl Lyles Ci,

Date Tan Coffiors, Administrator
National Inmate Appeals

RECEIVED
NOV 05 2018

 
 

Case 3:19-cv-00491-ARC-PT Document1 Filed 03/19/19 Page 32 of 36

EXHIBIT D

 
 

ge 33 of 36

Case 3:19-cv-00491-ARC-PT Documenti Filed 03/19/19 Pa

5

jo

OO1 POS £dO
GOi POS £dO
O01 FOS dO
OOL POs €dO
O01 POS £dO
OO POS €dO
oot POS tdO
001%0S tdO
OOT POS tdoO
QOTPOS £dO
OT POS tdo
OO FOS tdO
oot POs dO
GOL POS 0
GOL FOS 60
0O01F0S 66
pung  aday,
sunt j,

¢ o3eg Tg HOIsu3A,

visy
204

WONIVA CUNOWAYY 00'S Ud SLOCOMO 86s 10eri0/20
ONNd SWILOIA INTYS-Sa Nid
YONIVA] OGNOW AVY on'sz dd SIOTHOO = STOZ/TO/F0
ONAd SWI SATHD-SNI4
YONIYA ONGHA YE 00'Sz Ud SlOZTGIO = SENZ/1O/TO
CNN SALLOIA SARD-dNId
YORIVA ONOWA Ya 00°SZ Ud PLOZ/TOVOL PIOZO/OT ~
GNN3 SALLOIA SWTED-ANIS
HONIVA GNOWA YY 00°Sz dd PIOUIOMLO = PIOZ/L 0/20
LNSWSSASSY ALTYNSd T¥ID3dS ©
YONIVA ONOWA YY 00'S Ud OlOzHOeEG = GLO Z/1O/20
: LNSWSSISSY ALTVNGd T¥[DadS
YONIVA ONGH AVY 00'Sz Ud O1gzlorid = §=soozrrorzl
; LNSWSSASS¥ ALTYNdd T¥idddSs
WONTVAT INOWA YY 00'S? Ud G00C/1 0/71 600Z/ 10/71
LNAANSSSSSY ALTVNGd T¥IOad$
YONIVA GNOWAVE Go's? Ud = 60Oe/O/TT = SOU ZIGITE
LNSWSSSSS¥Y ALTYN3d 1¥ID9dS
YONIVIN ONOW AVY 00'Sz Ud S00z/ 10/01 6007/10/03
LNAWSSASSY ALTVNad T¥I9adS
YONIVW GNOWAYE o0°sz Ud 600z/10/60 = 600z/10/60
LNAINSSSSSY ALTYNGd 1¥1D9d8.
YONIVA ONOWA Ya OO SS Ud 6007/10/50 = 600Z/10/80
LNAANSSHSS¥ ALTYNGd T¥lO4d5
YONIVH ONOWA YE O0'Sz Ud GOOCO/LO = G600Z/TI/90
LINANSSESSV ALTVNSd TWIDddS
WONIVA ONOWAYY 00°Se Ud G00C/EU90 = 6UOZ/TZ/90
LNAWSSSSS¥ ALTIVNSd T¥lDad$
YONIVA ONOWA Ya 00°SZ Ud OOOLE SO  s00c/ersa
LINSANSSESS¥ ALTYNGAd T¥1l0ddS
YONIVA ONOWA VY 000s | Ud 600c/OLPO = 6002 /60/r0
apoy Haury] Hau] ada
lunassy Sfp Ka oy sodaq aatitd Weg
auity} yuNnoWwy ad«y aur] ag aeg
aate gat, paysyducsay HpUInICGg

yaoday Lainbuy asen
s1n04 “$n

ONNA SWILOIA JINN O-ANIS

A csuoporsuray MoUs AL spreiq ade MOyS fA sspeiag Aweg Moys
VIN :apor aadeg $100 UINN Ae SOPLONOMISOTA Vd “WAN aseD

1

100-O# (O00UD90 ca Vdc

SF1000F OOOH D9NTAV dds 110L08 LO

100-0r 1G00UD9e7S Vdd

£9 (000? 1G00HD9NTAV das | FOPOd LD

100-0F 000UD90ca Vdd

91000 00GUD90Ta VIS HO10d LO

1

* [00-GP1LO00H 907A Vdd

£97000 0008D907a Vdd I 16014 LD

100-0r LODOHD90cavdd

991000% LO0GUD90TA Vdd 10208 LO

c

100-Or [000d D90caV dd

£91000F 1 GOOUD9IOTA VdGO (0208 13

z

100-0 (000HO90Ta Vdd

€TIOOOP NOON ID9NTA Vdd6010c1 a LO

Zz

(00-Gr1000HS90T3 Vdd

291000 LOG0USS90 ca Vdd601GZ1E LO

zt

100-OriQ00uO907A Vdd

99 [000F L0G0AS907a Vdd60 10118 JO

cA

100-Or 1000UD90cA Vdd

£71000 LOG0UI90TA Vdd60 10018 LD

t

100-07 (O00NO90cA Vdd

£9 LOOOr LOGON D9NTAV dd601060d LO

z

100-0r 1 Q008D90T VdG

POLO0OF IO0OUDIOTA VdA6OL030H LO

z

100-Or LODO D90TaVdd

271000 | OOGUD9OTA ¥dd601 1908 LO

z

zu

qaul'y
adty iqagd

100-OF 1 000NQ90TA dd
cese00ddd LO

100-oF lO0dND90Ta VIG
F001009dd LO

l00-OrlO0OUD9OTa Vdd
9Le0 ND

4aquingl
jyunooy

sdaquanyad. 5,
1waHIN30q,

TUOUELWUOJUT MONSESUTI

Ldd WY LEGL 8102/8 1/60
 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 34 of 36

5

jo

001 70S +0
OOT POS 0
O01 FOS +0
OO[ POS €dO
O01 POS £dO
OO1FOS cdo
OT POS tdO
- OO1POS £dO
OOLPOS do
ores —-tdO
OOLPOS dO
OOIFOS £doO
O01 rOS tdO
001 FOS fdO
pung addy
sueay, -
p adeg [e uolsia a,

uy
20g

YONIVW GNOWA YH
YONIVA GNOWAYY
YONEVI ONOWA VU
YONIVI. GNOWAVY
YONIVW GNOWA VY
YONIVA GNOWAYY
HONIVW GNOWAVY
YONIVIN ONOWA YY
YONIVA GNOWA VY
YONIVA GNOWAVY
YONIVA GNOWAYY
YONIVA GNOWAVY
YONIVH GNOWAYE

YONIVA GNOWAVY
aPoD
wines9y Sir

atueN
adept

OUT

Aaoysodaq

00°S¢ Ud
00001 Ud
ON'Se Ud
00ST Ud
00'S7 ud
o0'Sz ad
00'SE dd
00°SZ dd
OO'SE Ud
00'S Ud
00'S Ud
ONS Ud
00Sz Ud
00°SZ ud

HOUT

vada
junowy ody, aur]

yroday Asinbuy asea
syne °S‘f)

 

awen add] uamns0g

ONNS SWILOIA FJARD-SNID

RIOZPI/60  8lOZPI 160
GNM SWLLOIA SATYO-SNId
BIOTELI6O 8102/C 1760
” GNNd SWLLOIA SWIYD-3Nid
BLOZLESO — BLOZ/LT/RO
GNNd SWILOIA STO“
S1OZ/ZOILO — SLOIO/LO
GN SWLIDIA AWIYD-ANId
R1OZO/O 8102/4 0/0
ANN SWILOLA JWIED-3NId
SIOZAOG © BLOZLO/IO
CNN SWILDIA JWIaD-aNId
LIOZAOMT — LEOZ/TOVOA
GNAd SHLLOIA AWIYO-SNId
Llowlored — LiGZTO/LO
“GNM SWLLOIA SATYD-SNEd
Llowtorrs — LL0zG/eO
ONNd SWILOIA AWTIO-ENIS.
LIOZ/TO/L0 LLOCALO/ID
GNNd SWILOIA AWHHD-3NId
Q1OzfLO/OL © 9TO/LO/AI
GNA SWILOIA SINTIO-SNIS
Q1OZIO/LO 91 0Z/LO/LO
ONNd SWLLOIA AWTYD-SNI3
glOUIO/IO —- 9LOZ/TOsIO
GNM SWLLOIA SANUD-SNId
SIOZ © SEDZ/TONOT
ada
1490
avg ding
paysydurosay quauINZ0g

A isuononsuesy MOYS §N isplejad aang MOoYSs fA isfleiaq Aled MONS
VIN ‘2peD added [100 WON Aued ‘OPldO0UD90TA Vdd :WNN aseD

add] wuawinseq
puasa] adé J] yuaunoog ,

I loo-orlOdOdD90TA Vdd
bOiPat add 1D

I 100-0b LOOGY D90TH Vdd
Ssopsiddd LO

l 100-0 [0G0UD90TA Vd
O8ZE8l add 1D

I 100-Or OOOH D 907A Vdd
Z$1000F 1O00UD907A Vd81 LOLO LO

1 100-0r TOODUD90TAV dd
951000P 1000829074 ¥dd81 1008 LO

t (O0-OF 100A D90TI Vda
$6 1000p LO0DHIIOTAVdA$1 LO1Od LD

l 100-0¢ L00OWD90ca Vda
pS LOdOr OOOH DSOTA VALI FOOld LO

1 100-0F (000u D907A Vdd
6S1OOOPTOOOUDIOTAV ddI 10208 LO

l 1o0-Or LOCH D90TA Vdd
091 000F 10G0NUD907S VdOLi 1NPOE LO

l (o-orinoduooezavdd
95 1000F L000UD9NTA VAAL LOlOG LO

1 100-0r 1O00HD90TA Vd
O91000h1000ND90TA Vdd91 10018 LO

l l00-OF (000d D90Ta dd :
P9LNOOP LOGY S90TAV AGF! 10L08 LO

l 100-Or (O00 D90TA Vdd
£91 000P lOOOUD90TAV AAI 110d LO

I 100-0F lOOdd S90TA Vdd

r9(O00r 1OOCUD9OTAV dds i (001d LO

aaquonn
yuna22y¥

Haul’)
ad fT 1990

sdaquunnyads 1
quswunz0g

TUOPBULOFU] WO}IESUEI TL

LOd WY L£U0T 8107/81/60
 

Case 3:19-cv-00491-ARC-PT Document 1 Filed 03/19/19 Page 35 of 36

March 7, 2019

Raymond Mainor, Reg #59883-066
LSCI Allenwood

P O Box 1000

White Deer, PA 17887

U.S. District Court - Middle District of Pennsylvania
235 N. Washington Ave
Scranton, Pennsylvania 18503
Re: New Filing
Dear Clerk of Court:
Please find enclosed a new civil action under the Federal Tort Claims Act.
Additionally, you will find enclosed a completed Informa Pauperis application
so that the fees for the case can be deducted from my account.

Should you require any additional information, please do not hesitate to
contact me at the address above.

Respectfully

Raymond Mainor

 
 

 

 

  

 

 

 

 

_o
avan wtannd

ee

 

 

 

 

 

 

 

  
  
 

as
onal (bom

i
| Coarecth
pox _/0SP? +
ooh (788°)
RECEIVED. *».

u

Kagwn
ro
lui

ai

ON

SCRANT

 

 

PER

59883-0662

AVE

1

ck Of Court
235 N Washington
Scranton, PA 18503
United States

Cle

 

 

 
  

 

at

i
Wana

s

PES Py:

RS

 

  
   
       
  
   
  
 
  

 
 

   

   

ap vp

ore ft

LA ee eae

 

 

 

 

re a

 
